In an action to recover damages for failure to give timely notice of the loss of a deposited check, the plaintiff appeals from so much of an order of the Supreme Court, Nassau County (Christ, J.), entered February 2, 1990, as denied its motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Upon a review of the record, it is evident that material issues of fact exist, including, but not limited to, whether the defendant notified the plaintiff of the loss of the check within a "reasonable time” as required by UCC 4-202 (1) (e) (see, CPLR 3212 [b]; cf., Whitehall Packing Co. v First Natl. City Bank, 55 AD2d 675). We also note the need for the plaintiff to more conclusively demonstrate a causal link between the defendant’s alleged failure to give timely notice of the check’s loss and the plaintiff’s inability to collect on the instrument due to the maker’s subsequent bankruptcy. Kooper, J. P., Sullivan, Harwood and Rosenblatt, JJ., concur.